Citation Nr: 0303680	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-06 308A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent disabling 
for pes planus prior to August 9, 2002, and in excess of 20 
percent thereafter.

3. Entitlement to a rating in excess of 10 percent disabling 
for herniated nucleus pulposus at the L2 level with chronic 
low back pain, prior to August 9, 2002, and in excess of 60 
percent thereafter.

4.  Entitlement to a rating in excess of 10 percent disabling 
for degenerative joint disease of the left knee prior to 
August 9, 2002, and in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent disabling 
for degenerative joint disease of the right knee prior to 
August 9, 2002, and in excess of 20 percent thereafter.

6.  Entitlement to a compensable rating for impingement 
syndrome of the right shoulder prior to August 9, 2002, and 
in excess of 10 percent thereafter.

7.  Entitlement to a compensable rating for impingement 
syndrome of the left shoulder prior to August 9, 2002, and in 
excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) as a merged appeal from an August 1998 rating 
decision and a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In the August 1998 rating decision, the RO granted 
an increased 10 percent rating for hemorrhoids effective 
April 1998.  In the July 2002 rating decision, the RO granted 
service connection effective April 1998 for the following: 
pes planus, 10 percent disabling; degenerative joint disease 
right knee, 10 percent disabling; degenerative joint disease 
left knee, 10 percent disabling; herniated nucleus pulposus 
at the L2 level with chronic low back pain, 10 percent 
disabling; impingement syndrome right shoulder, 
noncompensable; and impingement syndrome left shoulder, 
noncompensable.

The issue of entitlement to an increased rating for 
hemorrhoids was previously before the Board in December 2000 
and remanded for further development and adjudication in 
accordance with the Veteran's Claims Assistance Act of 2000 
(VCAA).  The matter is now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran's hemorrhoids are currently manifested as no 
more disabling than external, large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.

3.  Prior to August 9, 2002, the veteran's pes planus was 
productive of severe bilateral flatfeet.

4.  From August 9, 2002, the veteran's pes planus has been 
productive of severe bilateral flatfeet.

5.  Prior to August 9, 2002, the veteran's herniated nucleus 
pulposus was moderately disabling.

6.  From August 9, 2002, the veteran's herniated nucleus 
pulposus is manifested as no more disabling than pronounced 
intervertebral disc syndrome.

7.  Prior to August 9, 2002, the veteran's degenerative joint 
disease of the left knee was not was productive of 
compensable limitation of motion.

8.  From August 9, 2002, the veteran's degenerative joint 
disease of the left knee has not been manifested by 
compensable limitation of motion.

9.  Prior to August 9, 2002, the veteran's degenerative joint 
disease of the right knee was not was productive of 
compensable limitation of motion.

10.  From August 9, 2002, the veteran's degenerative joint 
disease of the right knee has not been manifested by 
compensable limitation of motion.

11.  Prior to August 9, 2002, there was no evidence that 
veteran's impingement syndrome of the right shoulder was 
productive of ankylosis of the scapulohumeral articulation, 
limitation of motion of the arm at shoulder level, or 
malunion of the clavicle or scapula.

12.  From August 9, 2002, the veteran's impingement syndrome 
of the right shoulder has not been productive of ankylosis of 
the scapulohumeral articulation, limitation of motion of the 
arm at shoulder level, or malunion of the clavicle or 
scapula.

13.  Prior to August 9, 2002, there was no evidence that 
veteran's impingement syndrome of the left shoulder was 
productive of ankylosis of the scapulohumeral articulation, 
limitation of motion of the arm at shoulder level, or 
malunion of the clavicle or scapula.

14.  From August 9, 2002, the veteran's impingement syndrome 
of the left shoulder 
has not been productive of: ankylosis of the scapulohumeral 
articulation; limitation of motion of the arm midway between 
side and shoulder level, major; or limitation of motion of 
the arm to 25 degrees from the side, minor.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent disabling for hemorrhoids, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including 
§  4.114, Diagnostic Code 7336 (2002).

2.  The criteria for a 30 percent rating for pes planus prior 
to August 9, 2002, have been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 
3.321, Part 4, including § 4.71a Diagnostic Code 5276 (2002).

3.  The criteria for a 30 percent rating for pes planus from 
August 9, 2002, have been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 
3.321, Part 4, including § 4.71a Diagnostic Code 5276 (2002).

4.  The criteria for a 20 percent rating for herniated 
nucleus pulposus at the L2 level with chronic low back pain, 
prior to August 9, 2002, have been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.159, 3.321, Part 4, including § 4.71a, Diagnostic 
Code 5293 (2002).

5. The criteria for a rating in excess of 60 percent 
disabling for herniated nucleus pulposus at the L2 level with 
chronic low back pain, from August 9, 2002, have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including 
§ 4.71a, Diagnostic Code 5293 (2002); See 67 Fed. Reg. 54345-
54349 (June 24, 2002). 

6.  The criteria for a rating in excess of 10 percent 
disabling for degenerative joint disease of the left knee, 
prior to August 9, 2002, have not been met. 38 U.S.C.A.   §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.159, 3.321, Part 4, including § 4.71a, Diagnostic 
Code 5003 (2002). 

7.  The criteria for a rating in excess of 20 percent 
disabling for degenerative joint disease of the left knee, 
from August 9, 2002, have not been met. 38 U.S.C.A.       §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.159, 3.321, Part 4, including § 4.71a, Diagnostic 
Code 5003 (2002). 

8.  The criteria for a rating in excess of 10 percent 
disabling for degenerative joint disease of the right knee, 
prior to August 9, 2002, have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.159, 3.321, Part 4, including § 4.71a, Diagnostic 
Code 5003 (2002).

9.  The criteria for a rating in excess of 20 percent 
disabling for degenerative joint disease of the right knee, 
from August 9, 2002, have not been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.159, 3.321, Part 4, including § 4.71a, Diagnostic 
Code 5003 (2002). 

10.  The criteria for a compensable rating for impingement 
syndrome of the right shoulder, prior to August 9, 2002, have 
not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.71a, Diagnostic Codes 5200-5203 (2002).

11.  The criteria for a rating in excess of 10 percent 
disabling for impingement syndrome of the right shoulder, 
from August 9, 2002, have not been met.               38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R.             §§ 3.102, 3.159, 3.321, Part 4, including 
§ 4.71a, Diagnostic Codes 5200-5203 (2002).

12.  The criteria for a compensable rating for impingement 
syndrome of the left shoulder, prior to August 9, 2002, have 
not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.71a, Diagnostic Codes 5200-5203 (2002).

13.  The criteria for a rating in excess of 20 percent 
disabling for impingement syndrome of the left shoulder, from 
August 9, 2002, have not been met.                 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R.
§§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, Diagnostic 
Codes 5200-5203 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In rating decisions dated in August 1998, July 2002, and 
November 2002,     statements of the case (SOC) dated in 
March 1999 and October 2002, and    supplemental statements 
of the case (SSOC) dated in October 2001, April 2002, July 
2002, and November 2002, the RO denied the increased rating 
claims on the substantive merits, based on the standard of 
review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the appellant 's 
claims under the correct standard.  

The Board will apply the current standard in adjudicating the 
appellant 's claims.  VA has a duty to notify the claimant 
and his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that in August 1998, 
the veteran's increased rating claim for hemorrhoids was 
remanded by the Board for further develop and adjudication 
pursuant to the VCAA.  In regard to the other issues on 
appeal, the veteran was notified of the enactment of the VCAA 
in a letter dated in April 2001, to include notification of 
the evidence necessary to support his claims.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records, service personnel records, 
private medical records, and VA outpatient treatment records, 
have been associated with the claims folder.  The veteran was 
also afforded VA examinations in connection with his claims. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Background

Historically, in an October 1975 rating decision, service 
connection was granted for hemorrhoids and assigned a 
noncompensable rating from June 1975.  Periods of temporary 
total evaluations were assigned at various times for 
hemorrhoids, but remained noncompensable immediately 
thereafter.  In April 1998, the veteran filed a claim for an 
increased rating for his service connected hemorrhoids and a 
claim for service connection for a bilateral shoulder 
condition, a back condition, a bilateral ankle condition, a 
bilateral foot condition, and a bilateral knee condition. In 
an August 1998 rating decision, the RO determined the 
following: the veteran's hemorrhoids were increased to 10 
percent disabling effective April 1998; new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for a bilateral foot 
condition or a right knee condition; and service connection 
for a bilateral shoulder condition, a bilateral ankle 
condition, a left knee condition, and a back condition was 
denied. The veteran disagreed with the entire rating and 
initiated this appeal.  

In a December 2000 decision, the Board remanded the 
aforementioned issues for further development and 
adjudication in accordance with the VCAA.   The RO continued 
the 10 percent disabling rating for hemorrhoids in an October 
2001 rating decision.  In addition, the RO found that new and 
material evidence had been submitted to reopen claims of 
entitlement to service connection for pes planus and a right 
knee condition, but service connection remained denied.  
Finally, in the October 2001 rating decision, the RO denied 
service connection for a bilateral shoulder condition, a back 
condition, and a left knee condition. 

 In a July 2002 rating decision, the RO granted service 
connection effective April 1998 for the following: pes 
planus, 10 percent disabling; degenerative joint disease 
right knee, 10 percent disabling; degenerative joint disease 
left knee, 10 percent disabling; herniated nucleus pulposus 
at the L2 level with chronic low back pain, 10 percent 
disabling; impingement syndrome right shoulder, 
noncompensable; and impingement syndrome left shoulder, 
noncompensable.  The veteran disagreed with the ratings 
assigned and initiated this appeal. 

 In a November 2002 rating decision, the RO assigned 
increased ratings effective August 2002 as follows: pes 
planus, 20 percent disabling; degenerative joint disease 
right knee, 20 percent disabling; degenerative joint disease 
left knee, 20 percent disabling; herniated nucleus pulposus 
at the L2 level with chronic low back pain, 60 percent 
disabling; impingement syndrome right shoulder, 10 percent 
disabling; and impingement syndrome left shoulder, 20 percent 
disabling.  In addition, the RO continued the 10 percent 
rating for hemorrhoids. Applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn his appeal and as 
such, it remains in appellate status. 

I. Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

The veteran contends that he is entitled to a higher 
evaluation for his service-connected hemorrhoids.  
Specifically, the veteran contends that his condition has 
worsened, to include frequent flare-ups causing bleeding, 
itching, and burning.

The veteran's hemorrhoids are currently rated under 
diagnostic code 7336 as 10 percent disabling. See 38 C.F.R. 
§ 4.114.  Under diagnostic code 7336, a 10 percent rating is 
assigned for hemorrhoids, external or internal, large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's hemorrhoid symptomatology more closely approximates 
the criteria for the currently assigned 10 percent rating. 
See 38 C.F.R. §§ 4.3, 4.7.  In this regard, upon VA 
examination in May 1998, the veteran's rectum revealed old 
hemorrhoidal tags with a large hemorrhoidal tag at the 7 
o'clock position and a smaller tag at the 5 o'clock position.  
A digital rectal examination revealed scar tissue to the 
lower pole of the rectal area on the left as well as a small 
amount of scar tissue on the right.  The veteran's sphincter 
appeared intact without evidence of leakage.  There were no 
internal hemorrhoids.  Prostate was normal.  There was no 
evidence of fissuring or thrombosis of any hemorrhoids 
mentioned.  The veteran was diagnosed with a longstanding 
history of recurrent hemorrhoids status post two 
hemorrhoidectomies with hemorrhoidal tags.

VA outpatient treatment records dated between September 1993 
and February 2002 were silent for complaints of or treatment 
for hemorrhoids except as follows. In February 1995, the 
veteran's hemorrhoids were found to be minor.  An entry dated 
in March 1995, while indicating that the veteran complained 
his hemorrhoids were worsening, physical examination revealed 
no infection, cellulitis, or abscess.  It was noted that the 
examiner could not identify any reason for the pain.  In 
September 2000, a rectal examination found the veteran's anus 
and sphincter were smooth, non-tender, and with no lumps.  
Private medical records contained within the claims folder 
were silent for complaints or treatment for hemorrhoids.

Finally, upon VA examination in May 2002, the veteran 
complained of bleeding on a frequent basis, as well as 
pruritus ani and burning on a daily basis.  Physical 
examination found the veteran's hemorrhoids to be external 
and of a mild to moderate degree.  There was no evidence of 
current thrombosis.  

While the currently assigned 10 percent disabling evaluation 
is appropriate, the objective clinical evidence of record 
does not show that the veteran meets the criteria 
contemplated for a 20 percent evaluation.   Despite, the 
veteran's subjective complaints, there has been no evidence 
of hemorrhoids, external or internal, with persistent 
bleeding and with secondary anemia, or with fissures. See 38 
C.F.R. § 4.114.  The Board has also looked to other 
applicable rating criteria to assign a higher rating, 
however, there has been no evidence of: occasional 
involuntary bowel movements, necessitating wearing of a pad 
(diagnostic code 7332); moderate reduction of lumen, or 
moderate constant leakage (diagnostic code 7333); or prolapse 
of the rectum, moderate, persistent or frequently recurring 
(diagnostic code 7334).  Therefore, the veteran's claim is 
denied.

II.  Entitlement to a rating in excess of 10 percent 
disabling for pes planus prior to August 9, 2002, and in 
excess of 20 percent thereafter.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for pes planus.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The veteran contends that he is entitled to a higher 
evaluation for his service-connected pes planus.  
Specifically, the veteran contends that his condition has 
worsened, to include such symptoms as pain, stiffness, and 
lack of endurance.

The veteran's pes planus is currently rated under diagnostic 
code 5276 as 10 percent disabling effective April 1998 and 20 
percent disabling effective August 2002. See 38 C.F.R. 
§ 4.71a.  Under diagnostic code 5276, a 20 percent rating is 
assigned for unilateral severe acquired flatfoot manifested 
by objective evidence of marked deformity (pronation, 
abduction, etc.) pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 30 percent rating is assigned for bilateral 
severe acquired flatfeet manifested by the same objective 
evidence as the 20 percent rating. Id.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's pes planus symptomatology more closely approximates 
the criteria for the 30 percent rating during the entire 
period from the initial assignment of a disability rating to 
the present time.  See 38 C.F.R. §§ 4.3, 4.7; Fenderson, 
supra.  In this regard, VA outpatient treatment records dated 
in August 1980 note that the veteran complained of flatfeet.  
Private medical records from Grand Island Orthopedics & 
Sports Medicine dated in April 1999 reveal that the veteran's 
feet while standing show significant pronation of the right 
foot and only a little less severe on the left.  There was 
apparent weakness with inversion and eversion of the foot on 
both the right and left.  The examiner recommended the 
wearing of corrective arch supports or heel seats. 

Upon VA examination in May 2002 the veteran complained of 
symptomatic flatfeet to include pain, stiffness, and lack of 
endurance.  The veteran indicated that corrective shoes and 
inserts were not helpful.  There was significant amount of 
tenderness upon examination of the feet when provoking an 
exaggerated inversion and eversion maneuver.  There did not 
appear to be a malalignment of the Achilles tendon during 
weight bearing and non-weight bearing examination.

Private medical records from Central Nebraska Orthopedics & 
Sports Medicine dated in October 2002 are also contained 
within the claims folder.  Examination of the right foot was 
as follows.  Moderate to severe pes planus with some valgus 
deformity was noted of the hindfoot.  There was tenderness to 
palpation in the arch of the foot.  The toes demonstrated 
calluses on the dorsum of the PIP joints of the 2nd, 3rd, and 
to a lesser extent the 4th and 5th toes.  With standing there 
was fairly significant pronation of the foot.  There was no 
significant deviation of the Achilles tendon.  The pes planus 
on the right foot was somewhat supple, but not completely 
returned to a normal arch position on non-weightbearing.  

Examination of the left foot was as follows.  Only slightly 
less severe pes planus which also showed some valgus 
deformity on weightbearing. There was tenderness to palpation 
in the arch. There were some milder calluses noted on the 
dorsum of the 2nd and 5th toe. The left foot also showed 
pronation deformity when standing.  There was no malalignment 
of the Achilles tendon.  The pes planus deformity was 
somewhat more supple than on the right foot.  The examiner 
concluded that with both feet there was pain elicited with 
passive inversion and eversion of the hind foot.  The 
bilateral feet were distally neurovascularly intact.

While the currently assigned 30 percent disabling evaluation 
is appropriate for the entire period from the initial 
assignment of a disability rating, the objective clinical 
evidence of record does not show that the veteran meets the 
criteria contemplated for a 50 percent evaluation.  While the 
veteran has indicated that his pes planus has not improved 
with orthopedic shoes or appliances, there has been no 
evidence of marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and/or 
severe spasm of the tendo achillis on manipulation.  
Therefore, there is no basis for a rating other than as 
assigned in the aforementioned paragraphs.

III. Entitlement to a rating in excess of 10 percent 
disabling for herniated nucleus pulposus at the L2 level with 
chronic low back pain, prior to August 9, 2002, and in excess 
of 60 percent thereafter.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for herniated nucleus pulposus at the L2 level 
with chronic low back pain.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson, supra. 

The Board notes that the criteria for evaluating 
intervertebral disc syndrome was amended, effective September 
23, 2002, during the pendency of this claim. See 67 Fed. Reg. 
54345-54349 (June 24, 2002).   The Court has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). However, in a 
precedent opinion, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran. If the amendment is more favorable, the Board should 
apply that provision to rate the disability for periods from 
and after the effective date of the regulatory change, and 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change. In the event that it is determined that the prior 
version is more favorable, then the Board should apply the 
former provision to periods both before and after the 
effective date of the regulatory change. Also, as a factual 
matter, it is certainly possible that a claimant may be 
entitled to an increased rating prior to and independent of 
an intervening change to the rating schedule under then- 
existing rating criteria. See VAOPGCPREC 3-2000 (April 10, 
1999).

The change in regulations is inapplicable to the period prior 
to August 9, 2002.  Prior to August 9, 2002, the veteran's 
herniated nucleus pulposus was rated under diagnostic code 
5293 as 10 percent disabling. See 38 C.F.R. § 4.71a.  At that 
time, diagnostic code 5293 provided for the following 
ratings: 20 percent for moderate intervertebral disc syndrome 
with recurring attacks; 40 percent for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; and 60 percent for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that prior 
to August 9, 2002, the veteran's herniated nucleus pulposus 
symptomatology more closely approximates the criteria for a 
20 percent rating. See  38 C.F.R. §§ 4.3, 4.7.  In this 
regard, private medical records from Grand Island Orthopedics 
& Sports Medicine dated between July 1995 and August 1998, 
show that the veteran complained of low back pain in August 
1998.  Upon examination, the examiner found that straight leg 
raising reproduced the veteran's back pain, but no leg pains.  
He was able to walk on his toes and heels with equal 
facility.  The veteran was diagnosed with lumbar spondylosis.

An August 1998 evaluation of the veteran by Dr. D.W.C., 
revealed a three plus year history of low back pain.  It was 
noted that the veteran complained of episodic pain since 
1995.  The veteran elaborated by indicating that he had 
episodes of severe pain and other episodes where he was able 
to function at a relatively good level.  The veteran's pain 
was found to be constant with no specific exacerbating 
factors.  The veteran complained of intermittent numbness of 
the right anterior thigh.  On flexion extension lateral films 
there was a loss of disc space height at the L3-4 disc space 
with anterior osteophyte formation and mild loss of disc 
space height at L4-5.  The veteran was diagnosed with 
degeneration of the lumbar disc, displacement of the 
intravertebral disc without myelopathy and low back pain.

VA outpatient treatment record dated in August 1997 notes 
that the veteran complained of back pain.  An entry dated in 
August 1998 notes that the veteran has a known disc disease 
with free floating fragment of disc material per MRI of 1995.

 A September 2000 letter from Dr. R.L.P. indicates that the 
veteran experienced daily back pain, some days being worse 
depending on his activity level.  Dr. R.L.P. stated that the 
veteran was experiencing severe low back pain of a 
debilitating nature.  Chiropractic examination revealed 
multiple areas of inflammation relating to multiple vertebral 
motor units.  There were also multiple areas of palpable 
edema and pain, as well as restriction of the normal range of 
motion.  Misalignment in a rotational vector was noted in the 
sacroiliac-lumbosacral area that translated throughout the 
entire spinal column.  Dr. R.L.P. opined that the veteran's 
prognosis was guarded due to a permanent disability relating 
to his lower back.

Upon VA examination in May 2002, the veteran complained of 
constant back pain, usually sustaining a 6 to 7 on a scale of 
10.  Precipitating factors included basic domestic and farm 
chores.  Functional impairment due to pain was described in 
the areas of walking, standing and sleeping. Physical 
examination revealed flexion from 0 to 90 degrees, extension 
from 0 to 30 degrees, rotation to the right from 0 to 30 
degrees, rotation to the left from 0 to 30 degrees, lateral 
bending 0 to 30 degrees on the right and left.  No muscle 
spasm or weaknesses were seen during the examination.  The 
veteran was diagnosed with low back pain, chronic and 
recurring, and herniated nucleus pulposus at the L-2 level.  
The examiner additionally commented that continued exercising 
of the back evoked pain.  Flexion after repeated exercise was 
limited 0 to 70 degrees, extension at 0 degrees, rotation 
limited 0 to 10 degrees on both the left and right, and 
lateral bending was reduced 0 to 10 degrees both right and 
left. Because the testing was discontinued the examiner 
indicated that there was no fatigability, incoordination, or 
lack of endurance identified.  The veteran indicated if 
testing continued he would have experienced these additional 
symptoms.

Before August 2002, the records reflect little evidence of 
severe neuropathy, especially sciatic neuropathy.  Muscle 
spasm was not a clinical finding.  An absent ankle jerk was 
not identified.  Pain, however, was a manifestation.  
Accordingly, the veteran's service-connected low back 
disorder was during this period consistent with moderate 
impairment.

As noted at the outset, while rating criteria under 
diagnostic code 5293 for intervertebral disc syndrome changed 
effective September 23, 2002, from August 9, 2002, the 
veteran is receiving the maximum allowable under both the new 
and old criteria.  Therefore, the Board has looked to other 
rating criteria in order to assign a higher evaluation.  In 
the instant case, there is also no evidence of residuals of a 
fracture of the vertebra (diagnostic code 5285) or ankylosis 
of the spine in an unfavorable angle (diagnostic code 5286), 
to warrant a higher rating from August 9, 2002. Id.  

In this regard, VA outpatient treatment records dated between 
December 2001 and November 2002 are negative for any 
complaints with respect to the veteran's back.   Private 
medical records dated in October 2002 from Central Nebraska 
Orthopedics & Sports Medicine, indicate that the veteran 
complained of progressive back pain.  The veteran stated that 
he did not use any assitive devices for his lumbar spine or 
any braces.  Range of motion of the lumbosacral spine was 70 
degrees of forward flexion with pain beginning at 
approximately 45 degrees.   Extension of the spine was to 30 
degrees with pain at about 15 degrees.  Lateral bending of 
the lumbosacral spine was 30 degrees to the right and 30 
degrees to the left with pain beginning at approximately 15-
20 degrees.  It was noted that there might be some spasm of 
the paraspinal muscles.  Therefore, there is no basis for a 
rating in excess of 60 percent disabling from August 9, 2002.

IV.  Entitlement to a rating in excess of 10 percent 
disabling for degenerative joint disease of the left knee 
prior to August 9, 2002, and in excess of 20 percent 
thereafter.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for degenerative joint disease of the left knee.  
As such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, supra. 

Prior to August 9, 2002, the veteran's degenerative joint 
disease was rated under diagnostic code 5003 as 10 percent 
disabling. See 38 C.F.R. § 4.71a.  Under diagnostic code 
5003, a 10 percent rating is assigned when the limitation of 
motion of the specific joint or joints involved is non-
compensable under the appropriate diagnostic codes. Id.  The 
10 percent rating is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  A 20 percent evaluation is 
assigned when there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations. Id.  Note (1) 
indicates that the 20 percent and 10 percent ratings based on 
x-ray findings above will not be combined with ratings based 
on limitation of motion

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that prior 
to August 9, 2002, the veteran's degenerative joint disease 
of the left knee more closely approximates the criteria for 
the currently assigned 10 percent rating. See 38 C.F.R. 
§§ 4.3, 4.7.  Significantly, private medical records from 
Grand Island Orthopedics & Sports Medicine dated in April 
1999 have shown that the veteran had no catching, locking, or 
effusion.   Moreover, that there was ligamentous stability on 
the left medial and lateral collateral ligaments and the 
anterior and posterior cruciate ligaments were intact. A MRI 
also dated in April 1999, showed that the medial and lateral 
menisci were intact.  An arthroscopy of the left knee was 
performed in November 1999 to remove loose bodies and the 
knee was found to be healing well in December 1999.

VA outpatient treatment records dated between March 1995 and 
March 2001 simply show complaints of knee pain in July and 
August 1997.  VA outpatient treatment records dated between 
April 2001 and February 2002 are devoid of complaints 
regarding the left knee.  

Upon VA examination in May 2002, while the veteran complained 
of weakness, pain, stiffness, swelling, instability, giving 
way, and lack of endurance, physical examination revealed no 
objective instability.  Range of motion studies found the 
veteran's left knee to have hyperextension 0 to 0 degrees and 
flexion 0 to 120 degrees.   According to 38 C.F.R. § 4.71, 
Plate II, full range of motion for the knee is zero (0) to 
140 degrees.  There was no ankylosis of the left knee joint. 
The veteran indicated that the only treatment he was 
currently using was oral Tylenol.  The examiner stated that 
although range of motion exercises was painful, the most 
pronounced physical findings were crepitus.  While there was 
lack of endurance, there was no weakness or evidence of 
incoordination.  The veteran was diagnosed with degenerative 
joint disease.

In light of the veteran's credible complaints of pain 
experienced in his left knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Board finds that such pain is 
already contemplated in the 10 percent evaluation under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.   Although the 
May 2002 VA examination contains evidence of functional loss 
of range of motion due to pain, more significant are the 
findings as described above, i.e. there was no evidence of 
effusion, laxity, weakness, or instability.  More 
importantly, with respect to limitation of motion due to 
arthritis, there was no evidence of limitation of flexion of 
the leg to 30 degrees (diagnostic code 5260), limitation of 
extension of the leg to 15 degrees (diagnostic code 5261), or 
ankylosis of the knee (diagnostic code 5256).  Thus, the 
veteran's claim for a rating in excess of 10 percent 
disabling for degenerative joint disease of the left knee 
prior to August 9, 2002, must be denied.

In regard to the veteran's claim for a rating in excess of 20 
percent disabling for degenerative joint disease of the left 
knee from August 9, 2002, the Board notes that the veteran is 
receiving the maximum amount allowable under diagnostic code 
5003.  Therefore, the Board has looked to findings with 
respect to limitation of motion of the specific joint 
involved.   However, the evidence does not reflect flexion of 
the leg limited to 15 degrees (diagnostic code 5260), 
extension limited to 20 degrees (diagnostic code 5261), or 
ankylosis of the knee (diagnostic code 5256).  

Private medical records from Central Nebraska Orthopedics & 
Sports Medicine dated in October 2002, find that the 
veteran's range of motion of the left knee to be from 
approximately -5 degrees of extension to 135 degrees of 
flexion.  While the veteran complained of pain, there was no 
effusion, medial joint line tenderness, lateral joint line 
tenderness, and no varus or valgus instability of the knee at 
0 or 30 degrees.  Lachman's test was negative and there was a 
negative posterior drawer and negative pivot shift.  The left 
lower extremity was distally neurovascularly intact.  
Therefore, the veteran's claim for a rating in excess of 20 
percent disabling for degenerative joint disease of the left 
knee from August 9, 2002 must be denied.
  
V.  Entitlement to a rating in excess of 10 percent disabling 
for degenerative joint disease of the right knee prior to 
August 9, 2002, and in excess of 20 percent thereafter.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for degenerative joint disease of the left knee.  
As such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, supra. 

Prior to August 9, 2002, the veteran's degenerative joint 
disease was rated under diagnostic code 5003 as 10 percent 
disabling. See 38 C.F.R. § 4.71a.  The specific rating 
criteria under diagnostic code 5003 is outlined in the 
discussion above with respect to the veteran's left knee.  

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that prior 
to August 9, 2002, the veteran's degenerative joint disease 
of the right knee more closely approximates the criteria for 
the currently assigned 10 percent rating. See 38 C.F.R. 
§§ 4.3, 4.7.  Significantly, private medical records from 
Grand Island Orthopedics & Sports Medicine dated in April 
1999, while noting previous arthroscopic surgeries, have 
shown that the veteran had no catching, locking, and only 
mild effusion. There was ligamentous stability in the medial 
and lateral collateral ligaments.  The anterior and posterior 
cruciate ligaments were intact.  A MRI dated in April 1999 
showed that the cruciate ligaments were intact, as well as 
the collateral ligaments.  

VA outpatient treatment records dated between March 1995 and 
March 2001, simply show complaints of knee pain in July and 
August 1997.  VA outpatient treatment records dated between 
April 2001 and February 2002 are devoid of complaints 
regarding the left knee.  

Upon VA examination in May 2002, while the veteran complained 
of weakness, pain, stiffness, swelling, instability, giving 
way, and lack of endurance, physical examination revealed no 
objective instability.  Range of motion studies found the 
veteran's right knee to have hyperextension 0 to 5 degrees 
and flexion 0 to 120 degrees.   According to 38 C.F.R. 
§ 4.71, Plate II, full range of motion for the knee is zero 
(0) to 140 degrees.  There was no ankylosis of the right knee 
joint. 
The veteran indicated that the only treatment he was 
currently using was oral Tylenol.  The examiner stated that 
although range of motion exercises was painful, the most 
pronounced physical findings were crepitus.  While there was 
lack of endurance, there was no weakness or evidence of 
incoordination.  The veteran was diagnosed with degenerative 
joint disease.

In light of the veteran's credible complaints of pain 
experienced in his right knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  However, the 
Board finds that such pain is already contemplated in the 10 
percent evaluation under Diagnostic Code 5003.  See 38 C.F.R. 
§ 4.71a.   Although the May 2002 VA examination contains 
evidence of functional loss of range of motion due to pain, 
more significant are the findings as described above, i.e. 
there was no evidence of laxity, weakness, or instability.  
More importantly, with respect to limitation of motion due to 
arthritis, there was no evidence of limitation of flexion of 
the leg to 30 degrees (diagnostic code 5260), limitation of 
extension of the leg to 15 degrees (diagnostic code 5261), or 
ankylosis of the knee (diagnostic code 5256).  Thus, the 
veteran's claim for a rating in excess of 10 percent 
disabling for degenerative joint disease of the right knee 
prior to August 9, 2002, must be denied.

In regard to the veteran's claim for a rating in excess of 20 
percent disabling for degenerative joint disease of the right 
knee from August 9, 2002, the Board notes that the veteran is 
receiving the maximum amount allowable under diagnostic code 
5003.  Therefore, the Board has looked to findings with 
respect to limitation of motion of the specific joint 
involved.   However, the evidence does not reflect flexion of 
the leg limited to 15 degrees (diagnostic code 5260), 
extension limited to 20 degrees (diagnostic code 5261), or 
ankylosis of the knee (diagnostic code 5256).  

Private medical records from Central Nebraska Orthopedics & 
Sports medicine dated in October 2002, find that the 
veteran's range of motion of the right knee to be from 
approximately -5 degrees of extension to 135 degrees of 
flexion.  While the veteran complained of pain, there was no 
effusion.  There was some mild medial joint line tenderness, 
but a negative lateral joint line tenderness.  McMurray's 
testing revealed some pain over the medial joint but no 
popping or clicking. There was no varus or valgus instability 
of the knee at 0 or 30 degrees.  Lachman's test was negative 
and there was a negative posterior drawer and negative pivot 
shift.  The right lower extremity was distally 
neurovascularly intact.  Therefore, the veteran's claim for a 
rating in excess of 20 percent disabling for degenerative 
joint disease of the right knee from August 9, 2002, must be 
denied.


VI.  Entitlement to a compensable rating for impingement 
syndrome of the right shoulder prior to August 9, 2002, and 
in excess of 10 percent thereafter.

The veteran is appealing the original assignment of a 
noncompensable disability evaluation following an award of 
service connection for impingement syndrome of the right 
shoulder.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, supra. 

Prior to August 9, 2002, the veteran's impingement syndrome 
of the right shoulder was rated under diagnostic code 5201 as 
noncompensable. See 38 C.F.R. § 4.71a.
Under diagnostic code 5201, a 20 percent rating is warranted 
for limitation of motion of the arm at shoulder level, major 
or minor. 

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that prior 
to August 9, 2002, the veteran's impingement syndrome of the 
right shoulder more closely approximates the criteria for the 
currently assigned noncompensable rating. See 38 C.F.R. 
§§ 4.3, 4.7.  Significantly, in private medical records dated 
January 1998 from Grand Island Orthopedics & Sports Medicine, 
the veteran indicated that he been thrown from a horse about 
four months prior and had landed on his right shoulder.  In 
March 1998,
The veteran was noted to be doing very well after his 
surgical decompression.  In April 1998, he had "virtually 
full range of motion of his right shoulder."

VA outpatient treatment records dated from March 1995 to 
March 2001, also note the veteran's fall from a horse in 
November 1997.  At that time, the veteran denied any 
numbness, tingling, or decrease in grasp of the right hand.  
No findings with respect to range of motion were made.  In 
February 1998, the veteran reported pain secondary to trauma 
and rotator cuff problems.  Again, there were no findings or 
complaints with respect to loss of range of motion.  VA 
outpatient treatment records dated between April 2001 and 
February 2002, contain complaints of progressive right 
shoulder pain in January 2002.  Range of motion studies in 
January 2002 showed full flexion, abduction, external 
rotation, internal rotation, and horizontal adduction.

Upon VA examination in May 2002, the veteran had range of 
motion as follows: flexion painful and limited 0 to 180 
degrees; extension 0 to 50 degrees; internal rotation 0 to 90 
degrees; external rotation 0 to 90 degrees; and adduction 0 
to 20 degrees.  According to 38 C.F.R. § 4.71, Plate I, 
normal range of motion is flexion from 0 to 180 degrees and 
external and internal rotation from 0 to 90 degrees.  The 
veteran was diagnosed with decompressive impingement 
relieving surgery right shoulder.  The examiner further noted 
that extensive ranges of motion studies were not performed 
due to pain.  Early fatigability was evidenced in the upper 
extremity and a lack of endurance of a moderate degree.  
There was no evidence of incoordination.

In light of the veteran's credible complaints of pain 
experienced in his right shoulder, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Despite findings 
of early fatigability and lack of endurance, there was no 
evidence of limitation of motion of the arm at the shoulder 
level to warrant a 20 percent rating under diagnostic code 
5201.  In addition, there was no evidence of ankylosis of the 
scapulohumeral articulation (diagnostic code 5200), malunion 
of the humerus (diagnostic code 5202) or malunion of the 
clavicle or scapula (diagnostic code 5203).  

The Board should note that the veteran's complaints with 
respect to his right shoulder are made contemporaneous with 
and subsequent to his fall from a horse some twenty-two years 
after his discharge from service.  Nevertheless, the Board 
finds that the evidence as outlined above does not warrant a 
compensable rating for impingement syndrome of the right 
shoulder prior to August 9, 2002.

From August 9, 2002, the veteran's impingement syndrome of 
the right shoulder has been rated as 10 percent disabling 
under 5203.  Under diagnostic code 5203, a 20 percent rating 
is warranted for impairment of the clavicle or scapula 
manifested by a nonunion with loose movement, major or minor.  
The Board finds that the evidence of record does not support 
a rating in excess of 10 percent disabling for impingement 
syndrome of the right shoulder from August 9, 2002. 

Private medical records from Central Nebraska Orthopedics & 
Sports Medicine dated in October 2002 reveal that the veteran 
is right hand dominant.  The veteran informed the examiner 
that his right shoulder began bothering him in 1995 and in 
1998 he underwent surgery for impingement syndrome and AC 
joint arthrosis.  The veteran stated that since his surgery 
in 1998, his right shoulder is significantly better, but 
still with some pain with lifting or any overhead activities.  
Pain in the right shoulder was found not to be constant and 
only provoked with activity.  Range of motion of the right 
shoulder was 130 degrees of abduction, 140 degrees of forward 
elevation, and approximately 50 degrees of external rotation.  
The Board notes that the examiner noted that internal 
rotation was T10.  The Board is unclear with respect to that 
particular finding.  Regardless, pain range of motion was 175 
degrees of abduction, 175 degrees of forward flexion, 70 
degrees of external rotation.  There was no finding of 
instability.  Muscle strength was 5/5 with pain on testing 
and abduction.  There was a normal lift off test. 

The Board finds that the veteran's right shoulder should be 
evaluated and rated under diagnostic code 5201, as there has 
been no evidence of malunion of the clavicle or scapula to 
warrant a rating under diagnostic code 5203.  While 
diagnostic codes 5200, 5201, and 5202, do not provide for a 
10 percent rating, and as it is not the custom of the Board 
to decrease disability ratings, the Board has looked to 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, in order to 
assign a higher rating.  However, despite findings of some 
loss of range of motion due to pain, there is no evidence of 
limitation of motion of the arm at the shoulder level to 
warrant a 20 percent rating under diagnostic code 5201.  In 
addition, there is no evidence of ankylosis of the 
scapulohumeral articulation (diagnostic code 5200) or 
malunion of the humerus (diagnostic code 5202).  Therefore, 
the veteran's claim for a rating in excess of 10 percent 
disabling for impingement syndrome of the right shoulder from 
August 9, 2002, is denied.

VII.  Entitlement to a compensable rating for impingement 
syndrome of the left shoulder prior to August 9, 2002, and in 
excess of 20 percent thereafter.

The veteran is appealing the original assignment of a 
noncompensable disability evaluation following an award of 
service connection for impingement syndrome of the left 
shoulder.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, supra. 

Prior to August 9, 2002, the veteran's impingement syndrome 
of the left shoulder was rated under diagnostic code 5201 as 
noncompensable. See 38 C.F.R. § 4.71a.
Under diagnostic code 5201, a 20 percent rating is warranted 
for limitation of motion of the arm at shoulder level, major 
or minor. 

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that prior 
to August 9, 2002, the veteran's impingement syndrome of the 
left shoulder more closely approximates the criteria for the 
currently assigned noncompensable rating. See 38 C.F.R. 
§§ 4.3, 4.7.  Significantly, the veteran first complained of 
left shoulder pain in VA outpatient treatment records dated 
January 2002.  At that time, x-rays revealed a normal left 
shoulder.  The veteran complained of a deep aching pain in 
his shoulder.  He indicated that activities that decreased 
pain were rest and not reaching up with his arm past 80 to 90 
degrees.  The veteran further indicated that he was able to 
complete his daily routine, but with increased pain.  Range 
of motion of studies showed full flexion, abduction, external 
rotation, internal rotation, and horizontal adduction.  
According to 38 C.F.R. § 4.71, Plate I, normal range of 
motion is flexion from 0 to 180 degrees and external and 
internal rotation from 0 to 90 degrees.   There was pain at 
the end of the range of internal rotation and external 
rotation and initiation of pain with flexion at 90 degrees 
and abduction at 80 degrees.  

Upon VA examination in May 2002, the veteran had range of 
motion as follows: flexion 0 to 100 degrees; extension 0 to 
50 degrees; abduction 0 to 90 degrees; external rotation 0 to 
90 degrees; and adduction 0 to 20 degrees.  The veteran was 
diagnosed with impingement syndrome.  The examiner further 
noted that extensive ranges of motion studies were not 
performed due to pain.  Early fatigability was evidenced in 
the upper extremity and a lack of endurance of a moderate 
degree.  There was no evidence of incoordination.

In light of the veteran's credible complaints of pain 
experienced in his right shoulder, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Despite findings 
of early fatigability and lack of endurance, there was no 
evidence of limitation of motion of the arm at the shoulder 
level to warrant a 20 percent rating under diagnostic code 
5201.  In addition, there was no evidence of ankylosis of the 
scapulohumeral articulation (diagnostic code 5200), malunion 
of the humerus (diagnostic code 5202) or malunion of the 
clavicle or scapula (diagnostic code 5203).  Therefore, the 
veteran's claim for a compensable rating prior to August 9, 
2002, is denied.

From August 9, 2002, the veteran's impingement syndrome of 
the left shoulder has been rated as 20 percent disabling 
under diagnostic code 5201.  Under diagnostic code 5201, a 30 
percent rating is assigned for limitation of the arm midway 
between the side and shoulder level, major or limitation of 
the arm to 25 degrees from the side, minor.  In the instant 
case, the evidence of record does not support a higher rating 
for left shoulder impingement syndrome.

In this regard, private medical records from Central Nebraska 
Orthopedics & Sports Medicine dated in October 2002 contain 
the following range of motion:  100 degrees of abduction, 115 
degrees of forward elevation, and approximately 50 degrees of 
external rotation.  The Board notes that the examiner noted 
that internal rotation was [T10].  The Board is unclear with 
respect to that particular finding.  Regardless, pain range 
of motion was 175 degrees of abduction, 175 degrees of 
forward flexion, and 70 degrees of external rotation.  Muscle 
strength was 5/5 in all groups with discomfort on abduction 
testing of the supraspinatus and external rotation.   X-rays 
taken of the veteran's left shoulder in December 2001 by VA 
showed a normal left shoulder. 

The Board has also considered functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness.  However, the Board finds that loss of range of 
motion due to pain is already reflected in the 20 percent 
evaluation.  Despite findings of a partial tear along the 
under surface of the anterior leading edge of the distal 
supraspinatus tendon and a subchondral cyst formation in the 
superior lateral aspect of the humeral head in a MRI taken in 
October 2002 by VA, there is no evidence of limitation of the 
arm midway between the side and shoulder level, major or 
limitation of the arm to 25 degrees from the side, minor, to 
warrant a 30 percent rating under diagnostic code 5201.  In 
addition, there has been no evidence of evidence of ankylosis 
of the scapulohumeral articulation to warrant a higher rating 
under diagnostic code 5200.  Therefore, the veteran's claim 
for a rating in excess of 20 percent disabling for 
impingement syndrome of the left shoulder from August 9, 
2002, is denied.

Conclusion

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's service-connected 
disabilities and their effects on the veteran's earning 
capacity and ordinary activity have been considered. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In regard to the 
veteran's claim for higher initial ratings, the Board has 
considered the severity during the entire period from the 
initial assignment of the disability ratings to the present 
time.  See Fenderson, supra.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of evaluations other than those noted 
above.  

Finally, the evidence does not reflect that the application 
of the regular schedular standards is rendered impracticable.  
The VA Schedule for Rating Disabilities is premised on the 
average impairment in earning capacity.   Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 10 percent disabling for 
hemorrhoids, is denied.

Entitlement to a 30 percent disabling rating for pes planus, 
prior to August 9, 2002, is granted subject to controlling 
regulations affecting the payment of monetary awards.  

Entitlement to a 30 percent disabling rating for pes planus, 
from August 9, 2002, is granted subject to controlling 
regulations affecting the payment of monetary awards.  

Entitlement to a 20 percent disabling rating for herniated 
nucleus pulposus at the L2 level with chronic low back pain, 
prior to August 9, 2002, is granted subject to controlling 
regulations affecting the payment of monetary awards.

Entitlement to a rating in excess of 60 percent disabling for 
herniated nucleus pulposus at the L2 level with chronic low 
back pain, from August 9, 2002, is denied.

Entitlement to a rating in excess of 10 percent disabling for 
degenerative joint disease of the left knee prior to August 
9, 2002, and in excess of 20 percent thereafter, is denied.

Entitlement to a rating in excess of 10 percent disabling for 
degenerative joint disease of the right knee prior to August 
9, 2002, and in excess of 20 percent thereafter, is denied.

Entitlement to a compensable rating for impingement syndrome 
of the right shoulder prior to August 9, 2002, and in excess 
of 10 percent thereafter, is denied.

Entitlement to a compensable rating for impingement syndrome 
of the left shoulder prior to August 9, 2002, and in excess 
of 20 percent thereafter, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

